Attachment to Advisory
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2021 was filed after the mailing date of the final Office action on 25 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. Claim 1 now recites “a degree of orientation of the entirety of the first composite material of the negative electrode is different from a degree of orientation of the entirety of the second composite material of the negative electrode with respect to the substrate of the negative electrode, the first composite material of the negative electrode being oriented at a larger angle than the second composite material of the negative electrode with respect to the substrate of the negative electrode” to which the Applicant cites as supported by at least page 10, lines 2-16 of the instant Specification, however the Examiner disagrees. While page 10, lines 2-16 of the instant Specification disclose the degree of orientation may be controlled by adjusting intensity of the magnetic field and other specified factors, there is not information implicit or explicit to ascertain there being support for the “entirety” limitation in newly amended Claim 1. The Examiner notes that the limitation of “entirety” was not claimed in Claim 11 of the claim set dated 19 March 2021. The Examiner further looked to the Drawings and while FIG 3 discloses a generic schematic view for describing an orientation of a negative electrode active material, there is not enough information to support the limitations of newly amended Claim 1 wherein “a degree of orientation of the entirety of the first composite material of the negative electrode is different from a degree of orientation of the entirety of the second composite material of the negative electrode with . 



/JENNA SHULMAN/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723